DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed June 14, 2022 is acknowledged. Claims 1, 2, 13-15 and 23-24 have been amended. Claims 1-3, 5-8, 11-15, 17-20, 23-26 and 28-30 are pending.
Action on merits of claims 1-3, 5-8, 11-15, 17-20, 23-26 and 28-30 follows.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first and second etches and the MTJ etch are performed in an RIE chamber having an upper electrode and a lower electrode” (amended claims 1, 13 and 24); “wherein re-deposition residue is formed on side wall extending along the first stack of layers” (amended claims 13 and 24); “RIE chamber is within a single sputter deposition mainframe” (amended claim 14) ; and “wherein the performing of the second etch causes a re-deposition of etch residue on the sidewall that extends from the top surface of the DARC to the top surface of the HM … wherein the cleaning step is an IBE process for removing residue deposited …” (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-8, 11-15, 17-20, 23-26 and 28-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended Claims 1, 13 and 24 recite: “wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts”.
What are the RF power(s) having anything to do with the rest of the claimed limitations?
Do these RF power apply to forming the layers, etching of the layers and cleaning as well? 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 17-18 and 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claims 1, 13 and 24 recites: “wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts”.
There is no connection between the “RF power” and any process step(s) of the claims.
Without a connection, it is not known what are these “RF power” can or cannot do to the method as a whole.
Therefore, all claims are indefinite.
   
Claims 5 and 17 recites: the method of claim 1 (13), wherein the first etch is an IBE and further comprises …
Claim 6, 18 and 30 recites: the method of claim 1 (13, 24), wherein the second etch is an IBE and further comprises …
However, amended claims 1 and 13 recites: “wherein the first and second etches and the MTJ etch are performed in an RIE chamber having an …”.
Claims 5-6 and 17-18 contravene the independent claims 1 and 13.
Therefore, claims 5-6 and 17-18 are indefinite.   

Claim 23 recites: the method of claim 13, wherein the DARC has a second thickness substantially greater than the first thickness.
However, amended claim 13 recites: a second stack of layers comprising a dielectric antireflective coating  (DARC) having a first thickness on the HM, … 
Which means the DARC has two different thicknesses and second thickness is greater than the first thickness.  
Therefore, claim 23 is indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-15, 17-20, 23-26 and 28-30 are rejected under 35 U.S.C. 103 as obvious over PATEL et al. (US Patent No. 10,038,138) in view of BELEN et al. (US. Pub. No. 2012/0028373), SHEN (US. Pub. No. 2016/0351798), and ZHANG et al. (US. Pub. No. 2018/0033957) all of record.
With respect to claim 1, As best understood by Examiner, PATEL teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers substantially as claimed, including: 
providing a structure that includes: 
a MTJ stack of layers on a first electrode (10) wherein the MTJ stack of layers includes a hard mask (HM, 15) on a first stack of layers, and 
a second stack of layers comprising a dielectric antireflective coating (DARC, 16) with a first thickness on the HM (15), and 
a photoresist layer (17) on the DARC (16); 
forming a pattern with a critical dimension (CD, w1) in the photoresist layer (17) and transferring the pattern (17) through the DARC (16) with a first etch process (30) that is an ion beam etch (IBE) or a reactive ion etch (RIE), wherein the pattern after the first etch process (30)  includes at least a sidewall (20) that extends from a top surface of the DARC (16) to a top surface of the HM (15), wherein a ratio of an etch rate of the photoresist layer (17) in the first etch process (30) to an etch rate of the DARC (16) in the first etch process is greater than 1.25:1; 
performing a second etch (31) to transfer the pattern in the DARC (16) through the HM (15) and to remove the photoresist layer (17), wherein the photoresist layer (17) and the DARC (16) are used as a mask during the performing of the second etch (31) and the photoresist layer (17) is entirely removed before the end of the second etch (31), wherein the sidewalls extends from the top surface of the DARC (16) to a top surface of the first stack of layers after the performing the second etch;
performing a third (MTJ) etch (32) that is one or both of a RIE or IBE comprised of a noble gas and the sidewall passivating reagent, wherein the MTJ etch transfers the pattern through the first stack of layers, and stops at a top surface (10t) of the first electrode (10) and thereby forms a plurality of MTJ cells; and 
performing a cleaning step that is an IBE or plasma etch performed after the MTJ etch, wherein the cleaning step is performed at an angle with respect to a top surface of the first electrode,
 wherein the first (30) and second (31) etches and the MTJ etch (32) are performed in an RIE chamber having an upper electrode and a lower electrode, 
wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts. (See FIGs. 1-4).

Regarding the etch ratio, the etch rate of PR to DARC (SiO2) are well known in the art in the range of 203.4 nm/min and 126 nm/min, hence, a ratio greater than 1.25:1. (See SHEN ‘798, Tables 1 and 2). 
Since PATEL utilizes the same sputtering system, the limitations “wherein the first and second etches and the MTJ etch are performed in an RIE chamber having an upper electrode and a lower electrode, wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts” are met.
    
Thus, PATEL is shown to teach all the features of the claim with the exception of explicitly disclosing the first thickness; the second etch comprises a sidewall passivation agent; and the cleaning angle. 
However, BELEN teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
providing a second stack of layers comprising a dielectric antireflective coating (59) with a first thickness on a hard mask (58), the first thickness being greater than 900 Å. (See FIG. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DARC of PATEL having the first thickness of greater than 900 Å as taught by BELEN to protect the HM during the etch step.

Further, SHEN ‘798 teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a second etch to transfer the pattern through a HM (17), wherein the second etch comprises a sidewall passivation reagent that passivates the sidewall, the sidewall passivating reagent comprising air, O--2, methanol, ethanol, H2O2, H2O, N2O, NH3, or CO. (See FIG. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the second etch of PATEL comprising sidewall passivating reagent as taught by SHEN ‘798 to provide smooth sidewalls and uniform shape of the device.   

Furthermore, ZHANG teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a cleaning step that is an IBE or plasma etch performed after the MTJ etch, wherein the cleaning step is performed at an angle from 0° to 90° with respect to a top surface of the first electrode, hence encompasses the claimed angle of 70° to 90°. (See FIG. 5B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the cleaning step  of  PATEL at the angle as taught by ZHANG to remove the etching residual from the sidewall. 
 
With respect to claim 13, As best understood by Examiner, PATEL teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers substantially as claimed, including:3 
providing a structure that includes: 
a MTJ stack of layers on a first electrode (10), wherein the MTJ stack of layers includes a hard mask (HM, 15) on a first stack of layers, 
a second stack of layers comprising a dielectric antireflective coating (DARC, 16) having a first thickness on the HM (15), and 
a photoresist layer (17) on the DARC (16) wherein the HM (15) is a metal, alloy, or metal nitride; 
forming a pattern with a critical dimension (CD, w1) in the photoresist layer (17) and transferring the pattern through the DARC (16) with a first etch process (30) that is an ion beam etch (IBE) or a reactive ion etch (RIE) wherein the pattern after the first etch process (30) has a sidewall (20) that extends from a top surface of the DARC (16) to a top surface of the HM (15), wherein a ratio of an etch rate of the photoresist layer (17) in the first etch process (30) to an etch rate of the DARC (16) in the first etch process is greater than 1.25:1;   
performing a second etch (31) to transfer the pattern in the DARC (16) through the HM (15) and to remove the photoresist (17), wherein the photoresist layer (17) and the DARC (16) are used as a mask during the performing of the second etch (31) and the photoresist layer (17) is entirely removed by the end of the second etch, and the sidewall (20) extends to a top surface of the first stack of layers; 
performing a third (MTJ) etch (32) that is one or both of a RIE or IBE comprised of a noble gas and the sidewall  passivating reagent, wherein the third etch transfers the pattern through the first stack of layers, and extends the sidewall (20) to a top surface of the first electrode (10) and thereby forms a plurality of MTJ cells, wherein re-deposition residual (19) is formed on the sidewall extending along the first stack of layers during the performing of the third etch; and 
performing a fourth etch to remove the re-deposition residue (19) from the sidewall extending along the first stack of layers, wherein the performing the fourth etch includes performing the fourth etch at an angle with respect to the first electrode,  wherein the first (30) and second (31) etches and the MTJ etch (32) are performed in an RIE chamber having an upper electrode and a lower electrode, 
 wherein the first (30) and second (31) etches and the MTJ etch (32) are performed in an RIE chamber having an upper electrode and a lower electrode, 
wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts. (See FIGs. 1-4).

Regarding the etch ratio, the etch rate of PR to DARC (SiO2) are well known in the art in the range of 203.4 nm/min and 126 nm/min, hence, a ratio greater than 1.25:1. (See SHEN ‘798, Tables 1 and 2). 
Since PATEL utilizes the same sputtering system, the limitations “wherein the first and second etches and the MTJ etch are performed in an RIE chamber having an upper electrode and a lower electrode, wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts” are met.

Thus, PATEL is shown to teach all the features of the claim with the exception of explicitly disclosing the first thickness; the second etch comprises a sidewall passivation agent; and the angle of fourth etch. 
However, BELEN teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
providing a second stack of layers comprising a dielectric antireflective coating (59) with a first thickness on a hard mask (58), the first thickness being greater than 900 Å. (See FIG. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DARC of PATEL having the first thickness of greater than 900 Å as taught by BELEN to protect the HM during the etch step.

Further, SHEN ‘798 teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a second etch to transfer the pattern through a HM (17), wherein the second etch comprises a sidewall passivation reagent that passivates the sidewall, the sidewall passivating reagent comprising air, O--2, methanol, ethanol, H2O2, H2O, N2O, NH3, or CO. (See FIG. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the second etch of PATEL comprising sidewall passivating reagent as taught by SHEN ‘798 to provide smooth sidewalls and uniform shape of the device.   

Furthermore, ZHANG teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a cleaning step that is an IBE or plasma etch performed after the MTJ etch, wherein the cleaning step is performed at an angle from 0° to 90° with respect to a top surface of the first electrode, hence encompasses the claimed angle of 70° to 90°. (See FIG. 5B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the cleaning step  of  PATEL at the angle as taught by ZHANG to remove the etching residual from the sidewall. 
 
With respect to claims 2 and 14, As best understood by Examiner, the RIE chamber of PATEL is within a single sputter deposition mainframe.   
With respect to claim 3, in view of SHEN ‘798, the plasma etch includes a plasma generated from a gas mixture comprised of a noble gas and the sidewall passivating reagent.
With respect to claims 5 and 17, As best understood by Examiner, the first etch (30) of PATEL is an IBE and comprises a noble gas that is Ar, Kr, Xe, or Ne.
With respect to claims 6 and 18, As best understood by Examiner, the second etch (31) of PATEL is an IBE and comprises a noble gas that is Ar, Kr, Xe, or Ne.
With respect to claims 7 and 19, the first etch of PATEL is a RIE and comprises a fluorocarbon or chlorocarbon.  
With respect to claims 8 and 20, the second etch of BELEN is a RIE and comprises a fluorocarbon or chlorocarbon.  
With respect to claim 11, the first stack of layers of PATEL or SHEN ‘798 comprises a free layer (FL, 14), a reference layer (RL, 12), and a tunnel barrier (13) between the FL and RL.  
With respect to claim 12, in view of BELEN, the first thickness is substantially larger than a thickness of the HM.  
With respect to claim 15, in view of SHEN ‘798, the fourth etch is a plasma etch that includes a plasma generated from a gas mixture comprised of a pure noble gas. 
With respect to claim 23, As best understood by Examiner, in view of BELEN, the DARC has a second thickness substantially greater than the first thickness. 

With respect to claim 29, in view of SHEN ‘798, 6the performing of the second etch causes a re-deposition of etched residue on the sidewall that extends from the top surface of the DARC to the top surface of the HM, 
wherein the performing of the third etch of PATEL causes deposition of etched residue (19) along the first stack of layers, 
wherein the cleaning step is an IBE process for removing residue (19) deposited on the sidewall after the second and third etching process, 
wherein the angle, in view of ZHANG, from 70° to 90° with respect to the top surface of the first electrode is a first angle, and wherein the performing the cleaning step further includes: performing the cleaning step for a first period of time at a second angle of 0° to 45° with respect to the top surface of the first electrode; 
performing the cleaning step at the first angle for a second period of time; and performing the cleaning step for a third period of time at a third angle of 0°  to 45° with respect to the top surface of the first electrode.  

Note that, since the angle of ZHANG are varying from 0° to 90°, the limitation is met. 

With respect to claim 24, As best understood by Examiner, PATEL teaches a method substantially as claimed including: 
providing a magnetic tunnel junction (MTJ) stack of layers, wherein the MTJ stack of layers includes a hard mask (HM, 15) on a first stack of layers; 
forming a dielectric antireflective coating (DARC) (16) on the hard mask (15), the DARC (16) comprising a thickness; 
forming a patterned photoresist layer (17) on the DARC (16);  
patterning the DARC (16) by etching the DARC (16) with a first etch process (30) that includes using the patterned photoresist layer (17) as a mask, wherein the first etch process is an ion beam etch (IBE) or a reactive ion etch (RIE), wherein a ratio of an etch rate of the photoresist layer (17) in the first etch process (30) to an etch rate of the DARC (16) in the first etch process is greater than 1.25:1;  
etching the hard mask (15) with a second etch process (31) that includes using the patterned photoresist layer (17) and the patterned DARC (16) as a mask, wherein the second etch process (31) is an IBE or a RIE, wherein the patterned photoresist layer (17) is entirely removed by the end of etching the hard mask (15); and 
etching the first stack of layers with a third etch process, wherein re-deposition residue (19) is formed on the first stack of layers during the performing of the third etch; and 
performing an ion beam etch (IBE) process after the third etch process to remove the re-deposition residue (19), wherein the performing of the IBE process includes an initial period of etching at an angle with respect to the electrode,
 wherein the first (30) and second (31) etches and the MTJ etch (32) are performed in an RIE chamber having an upper electrode and a lower electrode, 
wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts. (See FIGs. 1-4). 

Regarding the etch ratio, the etch rate of PR to DARC (SiO2) are well known in the art in the range of 203.4 nm/min and 126 nm/min, hence, a ratio greater than 1.25:1. (See SHEN ‘798, Tables 1 and 2). 
Since PATEL utilizes the same sputtering system, the limitations “wherein the first and second etches and the MTJ etch are performed in an RIE chamber having an upper electrode and a lower electrode, wherein a radio frequency (RF) power applied to the upper electrode is between about 600 Watts and about 3000 Watts and an RF power applied to the lower electrode is between about 400 Watts and about 3000 Watts” are met.

Thus, PATEL is shown to teach all the features of the claim with the exception of explicitly disclosing the thickness; the second etch comprises a sidewall passivation reagent; and the angle of the IBE. 
However, BELEN teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
forming a DARC (59) on a HM (58), the DARC (59) comprising a thickness greater than 900 Å. (See FIG. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DARC of PATEL having the thickness of greater than 900 Å as taught by BELEN to protect the HM during the etch step.

Further, SHEN ‘798 teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
etching the HM with a second etch process, wherein the second etch includes applying a sidewall passivation reagent to passivates a portion of the HM, wherein sidewall passivating reagent comprising air, O--2, methanol, ethanol, H2O2, H2O, N2O, NH3, or CO. (See FIG. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the second etch of PATEL comprising sidewall passivating reagent as taught by SHEN ‘798 to provide smooth sidewalls and uniform shape of the device.   

Furthermore, ZHANG teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing an IBE process after the third etch process to remove the re-deposition residue (19), wherein the performing of the IBE process includes an initial period of etching at a low angle from 0° to 45° with respect to the electrode, a middle period of etching at a high angle from 70° to 90° is used during a middle period, and the low angle is used during a final period. (See FIG. 5B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the cleaning step  of  PATEL at the angle as taught by ZHANG to remove the etching residual from the sidewall. 
Note that the IBE of ZHANG is preformed with varying angle, thus the limitation is met. 

With respect to claim 25, in view of SHEN ‘798, the sidewall passivating reagent is either methanol or ethanol.  
With respect to claim 26, in view of SHEN ‘798, the sidewall passivating reagent is N2O.  
With respect to claim 28, in view of BELEN, the DARC has a greater thickness than the hard mask. 
With respect to claim 30, the second etch process of PATEL is an IBE and includes a noble gas that is Ar, Kr, Xe, or Ne.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829